Citation Nr: 1730072	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  05-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Fiancée 


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  

This appeal was previously before the Board in February 2011, August 2012, April 2013, and January 2017.  The matter has now been fully developed and it is ripe for adjudication. 


FINDING OF FACT

The preponderance of the evidence shows the Veteran is gainfully employed. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, the evidence uniformly shows that the Veteran has been employed with the Defense Commissary Agency since September 2010.  This evidence includes not only the Veteran's VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," but also a September 2010 email from the employer to the Veteran, offering him a part-time position as a GS-02 level, starting at $11.28 an hour.  Further, the medical evidence indicates that he remains employed, currently working 32 hours a week and suggests that he has worked full-time at some points in the appeal period.  See February 2016 VA treatment note.  

The Veteran's VA Form 21-8940, signed January 2017, reflects that he made $26,000 during the previous 12 months; this is well above the poverty level and constitutes gainful employment (See https://aspe.hhs.gov/poverty-guidelines).  The Board acknowledges the Veteran's contentions that he agreed to a demotion from the GS-4 level May 2015 in order to receive a favorable review at work and keep his job.  See September 2015 VA examination report.  However, a June 2015 VA treatment note reflects he was in a good mood after receiving a promotion; the precise nature of the promotion is not detailed.  Further, the record reflects that he is able to perform at the GS-3 level.  See September 2015 VA treatment note.  

The evidence thus shows that the Veteran is able to maintain substantially gainful employment.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is denied.






____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


